ACCEPTED
                                                                                        03-14-00239-CV
                                                                                                4308282
                                                                               THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   2/27/2015 9:18:01 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                          NO. 03-14-00239-CV
         ____________________________________________________
                                                           FILED IN
                                                    3rd COURT OF APPEALS
                  IN THE THIRD COURT OF APPEALS AUSTIN, TEXAS
                          AT AUSTIN, TEXAS          2/27/2015 9:18:01 AM
         ____________________________________________________
                                                      JEFFREY D. KYLE
                                                            Clerk
                          DR. AMBER BROOKS, D.C.,
                                          Appellant,
                                    v.

                    TEXAS MEDICAL BOARD, et al.,
                                           Appellees.
         ____________________________________________________

  On Appeal from the 353rd Judicial District Court of Travis County, Texas
                 The honorable Timothy Sulak presiding
                      Cause No. D-1-GN-13-003617
       ____________________________________________________

            APPELLEES’ UNOPPOSED MOTION FOR LEAVE
                  TO FILE POST-SUBMISSION BRIEF
         ____________________________________________________

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      Pursuant to Tex. R. App. P. 38.7 and the Clerk’s notice to the parties dated

February 18 2015, Appellees; the Texas Medical Board and, in their official

capacities only, Mari Robinson (Executive Director), Irvin E. Zeitler, Jr., D.O., and

Paulette Southard; respectfully request the Court to grant them leave to file the

supplemental brief attached hereto as Exhibit A.

Dated: February 27, 2015
Respectfully submitted,

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

JAMES E. DAVIS
Deputy Attorney General for Civil Litigation

DAVID A. TALBOT, JR.
Division Chief, Administrative Law
Division

/s/ Ted A. Ross
Ted A. Ross
Assistant Attorney General
State Bar No. 24008890
OFFICE OF THE TEXAS ATTORNEY GENERAL
ADMINISTRATIVE LAW DIVISION
P. O. Box 12548
Austin, Texas 78711-2548
Telephone: (512) 475-4191
Facsimile: (512) 320-0167
Email: ted.ross@texasattorneygeneral.gov

Attorneys for Appellees Texas Medical
Board, et al.




  2
                     CERTIFICATE OF CONFERENCE

      Pursuant to Tex. R. App. 10.1(5), the undersigned certifies that he conferred
with counsel for Appellant regarding the foregoing motion and was advised that he
does not object.

                                      /s/ Ted A. Ross
                                      Ted A. Ross
                                      Assistant Attorney General



                         CERTIFICATE OF SERVICE

      I hereby certify that, in compliance with Rule 9.5 of the Texas Rules of
Appellate Procedure, a true and correct copy of the above and foregoing document
has been served on the following on this the 27th day of February 2015:

Robert D. Simpson, Of Counsel         Via: Electronic Service and email
Andre D’Souza
Leichter Law Firm, PC
1602 E. 7th Street
Austin, Texas 78702
Email: robert@leichterlaw.com
        andre@leichterlaw.com



                                      /s/ Ted A. Ross
                                      Ted A. Ross
                                      Assistant Attorney General




                                        3
EXHIBIT A
                            NO. 03-14-00239-CV
           ____________________________________________________

                    IN THE THIRD COURT OF APPEALS
                            AT AUSTIN, TEXAS
           ____________________________________________________

                          DR. AMBER BROOKS, D.C.,
                                          Appellant,
                                    v.

                      TEXAS MEDICAL BOARD, et al.,
                                             Appellees.
           ____________________________________________________

  On Appeal from the 353rd Judicial District Court of Travis County, Texas
                 The honorable Timothy Sulak presiding
                      Cause No. D-1-GN-13-003617
       ____________________________________________________

                   APPELLEES’ SUPPLEMENTAL BRIEF
           ___________________________________________________

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      Appellees; the Texas Medical Board and, in their official capacities only, Mari

Robinson (Executive Director), Irvin E. Zeitler, Jr., D.O., and Paulette Southard

(hereinafter collectively referred to as the “TMB”) respectfully submit the following

supplemental brief in the captioned appeal.

      1.     The TMB submits this supplemental brief for the purpose of clarifying

two points raised in the reply brief filed by Appellant, Amber Brooks (“Brooks”) on

August 11, 2014.
      2.     On page 19 of her reply brief, Brooks states that the TMB referred to

Tex. Gov’t Code § 2001.052 in arguing that cease and desist proceedings are not

subject to the Texas Administrative Procedure Act (“APA”) in the first place. See

the TMB’s brief at 14. The TMB intended to refer to Tex. Gov’t Code § 2001.054,

not .052. (The TMB clearly referred to and discussed § 2001.054 on the same page

of its brief to which Brooks refers).

      3.     On page 21 of her reply brief, Brooks states that the TMB cited Tex.

Occ. Code § 151.504(d) in support of its contention that the Veterinary Board’s

statute specifically provides that its cease and desist proceedings are subject to the

APA. See the TMB’s brief at 16. The TMB intended to refer to Veterinary Board

rule 575.40(d)(2), which specifically provides that, in cease and desist proceedings,

“the Board may refer the complaint and investigative file to the State Office of

Administrative Hearings for a contested case proceeding (thus subjecting Veterinary

Board cease and desist proceedings to APA procedures).” 22 Tex. Admin. Code §

575.40(d)(2). Compare TMB Rule 187.83(e), outlining detailed procedures for

cease and desist proceedings before a TMB panel (and not the contested case

procedures under the APA). 22 Tex. Admin. Code § 187.83(e).

Dated: February 27, 2015




                                          2
Respectfully submitted,

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

JAMES E. DAVIS
Deputy Attorney General for Civil Litigation

DAVID A. TALBOT, JR.
Division Chief, Administrative Law
Division

/s/ Ted A. Ross
Ted A. Ross
Assistant Attorney General
State Bar No. 24008890
OFFICE OF THE TEXAS ATTORNEY GENERAL
ADMINISTRATIVE LAW DIVISION
P. O. Box 12548
Austin, Texas 78711-2548
Telephone: (512) 475-4191
Facsimile: (512) 320-0167
Email: ted.ross@texasattorneygeneral.gov
Attorneys for Appellees Texas Medical
Board, et al.




  3
                        CERTIFICATE OF SERVICE

      I hereby certify that, in compliance with Rule 9.5 of the Texas Rules of
Appellate Procedure, a true and correct copy of the above and foregoing document
has been served on the following on this the 27th day of February 2015:

Robert D. Simpson, Of Counsel       Via: Electronic Service and email
Andre D’Souza
Leichter Law Firm, PC
1602 E. 7th Street
Austin, Texas 78702
Email: robert@leichterlaw.com
       andre@leichterlaw.com


                                    /s/ Ted A. Ross
                                    Ted A. Ross
                                    Assistant Attorney General




                                       4